Citation Nr: 1009175	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  07-19 381	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than August 30, 
2005, for the award of service connection and a 10 percent 
disability rating for a left ankle disability, 

2.  Whether there was clear and unmistakable error (CUE) in 
an April 2002 rating decision that granted service connection 
and a noncompensable rating for a left ankle disability, 
effective April 5, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel
INTRODUCTION

The Veteran served on active duty from July 1997 to July 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that increased the 
disability rating for the Veteran's left ankle disability 
from 0 to 10 percent disabling, effective August 30, 2005.  
The Veteran submitted a notice of disagreement arguing that 
the effective date of the increase should have been the day 
following service in July 1999.  

In September 2008, the Veteran testified before the 
undersigned at a hearing that was held at the RO.  A 
transcript of the hearing is of record.

By a September 2009 rating decision, the RO determined that 
the April 2002 rating decision that assigned a noncompensable 
disability rating for the left ankle was not clearly and 
unmistakably erroneous in failing to award a compensable 
rating.  

Although, the RO has styled the issue on appeal as 
entitlement to an earlier effective date for the increased 
rating, the Veteran has argued throughout the appeal for an 
effective date that is prior to the effective date of the 
grant of service connection.  The RO has essentially 
considered this issue in its decisions, including the 
statement of the case, and the Veteran has offered testimony 
and evidence on this issue.  Accordingly, the Board construes 
the issue on appeal as encompassing entitlement to an earlier 
effective date for the grant of service connection for the 
left ankle disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2009, the Veteran's representative submitted 
argument to the RO, again expressing disagreement with the 
April 2002 rating decision that granted service connection 
and a noncompensable evaluation for left ankle instability, 
effective January 29, 2001.  The representative's statement 
is construed as a notice of disagreement with the September 
2009 RO decision finding no CUE in April 2002 decision.

The RO has not issued a statement of the case in response to 
the notice of disagreement, and the CUE issue must be 
remanded to the RO for the issuance of such a statement of 
the case.  Manlincon v. West, 12 Vet. App. 238 (1999); see 
also Bradley v. Peake, 22 Vet. App. 280, 283-5 (2008) 
(holding Board could not consider CUE issue prior to issuance 
of statement of the case in response to a notice of 
disagreement).

The CUE issue is inextricably intertwined with the issue of 
entitlement to an earlier effective date for service 
connection and a 10 percent rating for the left ankle 
disability.

Accordingly, this case is REMANDED for the following:

1.  The agency of original jurisdiction 
(AOJ) should issue a statement of the 
case on the issue of whether there was 
CUE in the April 2002 rating decision 
granting service connection and a 
noncompensable rating for a left ankle 
disability.  Only if a sufficient 
substantive appeal is received, should 
this issue be certified to the Board.

2.  If any benefit, for which an appeal 
has been perfected, remains denied, the 
AOJ should return the case to the Board, 
following compliance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).





